DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/07/2019 and 12/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections

Claims 1-6, 8, and 10-18 are objected to because of the following informalities:  

Claim 1, “a data conversion unit that converts a part including secret target information”.  
For better clarity, it is suggested that the claim be further amended to, “a data conversion unit that converts a part including a secret target information”.   
Claim 1, “into second data for reading or viewing”.  For better clarity, it is suggested that 
the claim be further amended to, “into a second data for reading or viewing”.   
Claim 1, “thereby generating masking data”.  For better clarity, it is suggested that the claim be further amended to, “thereby generating a masking data”.   
Claim 1, “a data conversion unit that converts a part including secret target information”.  For better clarity, it is suggested that the claim be further amended to, “a data conversion unit that converts a part including a secret target information”.   
Claim 2, “the storage unit stores   encrypted data”.  For better clarity, it is suggested that the claim be further amended to, “the storage unit stores an encrypted data”.   
Claim 2, 17, “the encrypted data”.  For better clarity, it is suggested that the claim be further amended to, “an encrypted data”.   
Claim 3, “a data link unit that links the encrypted data and the second data”.  For better clarity, it is suggested that the claim be further amended to, “a data link unit that links an encrypted data and the second data”.   
Claim 4, “the secret part selecting unit”.  For better clarity, it is suggested that the claim be further amended to, “a secret part selecting unit”.   
Claim 4, “includes first masking processing”.  For better clarity, it is suggested that the claim be further amended to, “includes a first masking processing”.   
Claim 5, “includes second masking processing”.  For better clarity, it is suggested that the claim be further amended to, “includes a second masking processing”.   
Claim 6, “first masking processing is performed on….the second data.”  For better clarity, it is suggested that the claim be further amended to, “first masking processing is performed on…the first data”.
Claim 8, 10 “  third data”.  For better clarity, it is suggested that the claim be further amended to, “ a third data”.   
Claim 11,18, “history recording unit”.  For better clarity, it is suggested that the claim be further amended to, “a history recording unit”.   
Claim 13, 14, 16, 17 “the encrypted data”.  For better clarity, it is suggested that the claim be further amended to, “an encrypted data”.   
Claim 12, 13, 14, 15,16, “the masking data”.  For better clarity, it is suggested that the claim be further amended to, “a masking data”.   
Claim 17, “ nonperiodic data”.  For better clarity, it is suggested that the claim be further amended to, “a nonperiodic data”.   
Claim 17, “the second masking processing”.  For better clarity, it is suggested that the claim be further amended to, “a second masking processing”.   
Claim 17, “the data”.  For better clarity, it is suggested that the claim be further amended to, “a data”.   
Claim 17, “the masking data output”.  For better clarity, it is suggested that the claim be further amended to, “a masking data output”.   
Claim 17, “the masking data output”.  For better clarity, it is suggested that the claim be further amended to, “a masking data output”.   
Appropriate corrections are required.

Claim Interpretation 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4, 11-14, and 16-19 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a data conversion unit that converts …” in claim 1,
“ a masking processing unit that … “in claim 1,
“a storage unit that …” in claim 1,
“an output unit that …” in claim 1,
"an encryption processing unit that ….” in claim 2,
"a data link unit that…” in claim 3,
"a secret part selecting unit that ….” in claim 4,
"further comprising an encryption history recording unit that…” in claim 11,
"wherein the output unit further includes an authentication input unit in which …” in claim 12,
"further comprising a keyword assignment unit capable of assigning …” in claim 13,
"wherein the storage unit includes a first storage unit that …, and a second storage unit that …” in claim 14,
"further comprising a communication unit …, wherein the output unit that…” in claim 16,
"further comprising a reading or viewing history recording unit that…” in claim 17, 
"further comprising a reading or viewing history recording unit that…” in claim 18, and
"wherein the data conversion unit further has a …” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims  1-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et. al. (US20150371049A1) hereinafter Xavier in view of Patel et al. (US20150371613A1) hereinafter Patel.

Regarding claim 1, A data masking system comprising:
Xavier discloses: 
a data conversion unit (systems and methods for providing visual privacy to messages) (Xavier [0044]) that converts a part including secret target information of all or part of first data (obscuring message content... an image, text or video) (Xavier [0044]) including the secret target information (visual privacy) (Xavier [0044]), into second data for reading or viewing.
a masking processing unit that performs masking processing on the second data (obscured layer comprises two faces, a first face and a second face) (Xavier [0048]), thereby generating masking data (obscured layer is generated from the blurred content image) (Xavier [0048]); (Xavier [0044], [0048]).
[The obscured layer results from combining the private target region that was masked, and then the masked entire content which includes the first face.] (Xavier [0055]).
Xavier does not explicitly disclose:
a storage unit that stores the masking data;
an output unit that outputs the masking data stored in the storage unit.

Patel teaches:
a storage unit that stores the masking data (content storage) (Patel [0130])
and an output unit (store...server)(Patel [0112]) that outputs (stream) (Patel [0112]) the masking data stored in the storage unit.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching of scrambling data twice to conceal a targeted region (Xavier [0048]) with the Patel teaching to store masking data to transmit it. (Patel [0112]).
One would have been motivated to do so to provide employees in a business with different levels of access to a file.  Employees with one tier of access would be able to decrypt and unmask a saved file and then see if there are specific colors or movements there.  Another level would permit an employee to decrypt the private section to review the entire file.

Regarding claim 2, the rejection of claim 1 is incorporated.  The data masking system according to claim 1, further comprising:
Xavier does not explicitly disclose:
an encryption processing unit that performs encryption processing on the first data, thereby generating encrypted data, wherein
the storage unit stores the encrypted data, and
the output unit outputs the encrypted data stored in the storage unit.
Patel teaches: 
An encryption processing unit that performs encryption processing (encrypt and deliver)(Patel [0112]) on the first data, thereby generating encrypted data wherein
the storage unit stores the encrypted data, (content storage) (Patel [0130]) and
the output unit (store...server) (Patel [0112]) outputs (stream) (Patel [0112]) the encrypted data (encrypted) (Patel [0130]) data stored in the storage unit.
 [Encrypted content is streamed onto the content storage which is a storage location that streams data to a sever.] (Patel [0130], [0112]);
One would be motivated to do so for the same reasons stated in claim 1.


Regarding claim 3, the rejection of claim 2 is incorporated. The data masking system according to claim 2, further comprising
Xavier does not explicitly disclose:
a data link unit that links the encrypted data and the second data.
 Patel teaches:
a data link unit that links the encrypted data (related to the enciphered word) (Patel [0359]) and the second data (blurry document). (Patel [0359]).
[The encrypted data is connected to the obscured version.] (Patel [0359]).
One would be motivated to do so for the same reasons stated in claim 1.

Regarding claim 4, the rejection of claim 1 is incorporated. The data masking system according to claim 1, further comprising:
Xavier does not explicitly disclose:
a secret part selecting unit that selects a secret target region including the secret target information included in the second data, wherein
the masking processing includes first masking processing performed on the secret target region selected by the secret part selecting unit.
Patel teaches:  
a secret part selecting unit (Obscuration Technique-Auto Face) (Patel [0197]) that selects a secret target region (“find faces”) (Patel [0199]) including the secret target information (target areas)(Patel [0200]) included in the second data (images where that person was not explicitly tagged). (Patel [0198]), wherein
the masking processing includes first masking processing (convert the images to obscured content (Patel [0200]) performed on the secret target region selected by detect images with faces… detect faces). (Patel [0200]).
[Images are converted to obscurations in Patel [0092].  Secret parts are selected, and then masked to prevent them from being detected.] (Patel [0199], [0200]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching of scrambling sensitive content twice (Xavier [0048]) with the Patel teaching to select faces (Patel [0199]) and store masking data. (Patel [0128]).
One would have been motivated to do so to provide employees in a business with different levels of access to a file.  Employees with one tier of access would be able to decrypt and unmask a saved file and then see if there are specific colors or movements there.  Another level would permit an employee to decrypt the private section to review the entire file.

Regarding claim 5, the rejection of claim 4 is incorporated.  The data masking system according to claim 4,
Xavier does not explicitly disclose:
wherein the masking processing further includes second masking processing performed on a region other than the secret target region in the second data.
Patel teaches:  
wherein the masking processing (obscurations) (Patel [0092]) further includes second masking processing (multiple obscurations...multi-pass techniques (Patel [0092]) performed on a region other than the secret target region (content in general) (Patel [0093]) in the second data (obscurely rendered content (Patel [0092]).
[Obscures the censored content and then the content in general.] (Patel [0092]).
One would be motivated to do so for the same reasons stated in claim 4.

Regarding claim 6, the rejection of claim 5 is incorporated.  The data masking system according to claim 5,
Xavier does not explicitly disclose:
the second data is plural,
the second masking processing is performed on all of the plurality of the second data, and
the first masking processing is performed on part of the plurality of the second data.
Patel teaches: 
The data masking system according to claim 5, wherein
the second data (mask) (Patel [0142]) is plural (plurality of pixels) (Patel [0142]), 
the second masking processing (multiple obscuration...multi-pass techniques) (Patel [0092]) is performed on all of the plurality of the second data, and
the first masking processing (obscured rendering) (Patel [0092]) is performed on part of the plurality (plurality of pixels) (Patel [0142]) of the second data. 
[The images, plurality of pixels, are converted to obscurations, and then the resulting image is scrambled again. (Patel [0092], [0142]). 
	One would be motivated to do so for the same reasons stated in claim 4.

Regarding claim 7, the rejection of claim 5 is incorporated.   The data masking system according to claim 5, wherein
Xavier does not explicitly disclose:
the second data is plural, and
the second masking processing is commonly performed on a same region of each of the plurality of the second data.
Patel teaches:
mask) (Patel [0142]) is plural (plurality of pixels) (Patel [0142]),
the second masking processing (multiple obscuration...multi-pass techniques (Patel [0092]) is commonly performed on a same region of each of the plurality of the second data). […identify a plurality of pixels in the source content to which the mask applies] (Patel [0142]).
[Scrambling all and targeted data.] (Patel [0092], [0142]).
One would be motivated to do so for the same reasons stated in claim 4.

Regarding claim 8, the rejection of claim 5 is incorporated.  The data masking system according to claim 5, wherein
Xavier does not explicitly disclose:
the masking processing generates third data obtained by cancellation of the second masking processing and decryption, and
the third data is subjected to the first masking processing.
Patel teaches:
The data masking system according to claim 5, wherein
the masking processing (obscuration techniques). (Patel [0392]) generates third data (reveal source content) (Patel [0392]) obtained by cancellation (counteracts) (Patel [0392]) of the second masking processing (multiple obscuration...multi-pass techniques) (Patel [0092]) and decryption (modifications) (Patel [0392]). 
the third data is subjected to the first masking processing (source content itself is exposed). (Patel [0392]).
[The third data is the unscrambled final scrambled data.  And, the masking methods are modified to reveal the source data.] (Patel [0109], [FIGS.1, 2], [0392]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the 
One would have been motivated to do so to securely store the scrambled files, but then to later provide access to readable files for employees with the appropriate access level to see the sensitive targeted areas and background areas.

Regarding claim 9, the rejection of claim 8, is incorporated.  The data masking system according to claim 8, wherein
Xavier does not explicitly disclose:
wherein cancellation of the second masking processing is applied to part of the second data.
Patel teaches:
The data masking system according to claim 8, wherein cancellation (counteracts) (Patel [0392]) of the second masking processing (multiple obscuration...multi-pass techniques) (Patel [0092]) is applied to part of the second data (obscurely rendered content) (Patel [0092]).
[The images are converted to an obscured version in two phases and then converted back to the unmasked version.]  (Patel [0092], [0392]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching of storing scrambled data (Patel [092]) sensitive content and scramble the image that includes the scrambled first image. (Xavier [0048]) with the Patel teaching to select faces (Patel [0199]) and to unscramble data (Patel [0392]). 
One would have been motivated to do so to provide employees in a business with different levels of access to a file.  Employees with one tier of access would be able to decrypt and unmask a saved file and see if there are specific colors or movements 

Regarding claim 11, the rejection of claim 2 is incorporated.  The data masking system according to claim 2, further comprising
Xavier does not explicitly disclose:
an encryption history recording unit that records a history of the encryption processing and the masking processing.
history of the encryption processing and the masking processing.
Patel teaches:
an encryption history recording unit (database of licenses ... location of the encrypted content (Patel [0130]) that records a history of the encryption processing and the masking processing (encrypted version of the protect content….obscuration technique) (Patel [0130]).
[The database of licenses records a history of encryption and masking processing.] (Patel [0130]).
One would be motivated to do so for the same reasons stated in claim 9.

Regarding claim 12, the rejection of claim 1 is incorporated.  The data masking system according to claim 1, wherein
Xavier discloses:  
an output unit further includes an authentication input unit (electronic devices (Xavier [0057]) in which an authentication key (facial recognition) (Xavier [0057]) is enterable (captured) (Xavier [0072]), and authentication (account identifier) (Xavier [0058]) is required when the masking data (obscured layer) (Xavier [0071]) is output.
 	[To authenticate a message, the account identifier, corresponding password, and the facial recognition authentication are compared and then stored on the receiver’s electronic device or memory.] (Xavier [0072])

Regarding claim 13, The data masking system according to claim 2.  further comprising
Xavier does not explicitly disclose:
a keyword assignment unit capable of assigning a search keyword to the encrypted data and the masking data.
Patel teaches: 
a keyword assignment unit capable of assigning a search keyword (replacement word) (Patel [0359] to the encrypted data and the masking data (obscuration may include enciphering) (Patel [0359].
One would be motivated to do so for the same reasons stated in claim 9.

Regarding claim 14, the rejection of claim 1 is incorporated,  The data masking system according to claim 1, wherein
Xavier does not explicitly disclose:
wherein the storage unit includes a first storage unit that stores the encrypted data, and a second storage unit that stores the masking data.
Patel teaches,
the storage unit includes a first storage unit (content storage) (Patel [0130]) that stores the encrypted data, and a second storage (one or more storage device) [Patel [0466]) unit that stores the masking data.
[The storage units display data based on the scrambling method.](Patel [0130]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching of storing scrambled data which includes the targeted scrambled image (Xavier [0048]) with the Patel teaching to select faces (Patel [0199]) and to unscramble data (Patel [0392]), and then to store the encrypted data (Patel [0130]) in a separate storage unit from the masking data. [Patel [0466]).


Regarding claim 15, the rejection of claim 1 is incorporated.  The data masking system according to claim 1, wherein 
Xavier does not explicitly disclose:
the masking data is temporarily decrypted with a decryption key so that the masking data returns to a masking state when a predetermined condition is satisfied.
Patel teaches: 
the masking data is temporarily decrypted with a decryption key (key in the license to decrypt and render the content) (Patel [0130]) so that the masking data returns to a masking state (render the content according to the usage rules of the specific content including application of the obscuration technique) (Patel [0130]) when a predetermined condition is satisfied (require that an obscuration technique be applied according to the parameters specified) (Patel [0130]).
[The data is masked again according to parameters specified.](Patel [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the masking by scrambling sensitive content and encrypting the file (Xavier [0048]) with the Patel teaching to mask again when a predetermined condition is met. (Patel [0130]).
One would have been motivated to do so to provide employees in a business with different levels of access to a file except for during an emergency when all levels of access are revoked.

Regarding claim 16, the rejection of claim 1 is incorporated. The data masking system according to claim 1, further comprising
Xavier does not explicitly disclose:
a communication unit capable of communication with a network, wherein
the output unit outputs the encrypted data and the masking data to an external device via the network.
Patel teaches:  
further comprising a communication unit capable of communication (Patel Fig. 61 Elements 6140, 6180B, 6180A, 6170C) with a network (network file server) (Patel [0130]), wherein
the output unit outputs the encrypted data and the masking data to an external device (receiver's device) (Patel [0130]) via the network (network file server) (Patel [0130]).
[The scrambled data is sent to the receiving device via network.](Patel [0130]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the masking by scrambling sensitive content, encrypting the file, ensuring that it is saved separately in this modification (Xavier [0048]) with the Patel teaching to store and send masking data (Patel [0128], [0130]). 
One would have been motivated to do so to permit employees with a level of access to decrypt the private section to review the entire file and to ensure that the viewed data is either not saved or will be separately saved from the files with different permission when viewing their company cell phone.

Regarding claim 18, the rejection of claim 1 is incorporated.  The data masking system according to claim 1, further comprising
Xavier does not explicitly disclose:

Patel teaches:  
a reading or viewing history recording unit that records a history of and/or response to the reading or viewing (history of which content has been rendered to the screen) (Patel [0184]), when the masking data output from the output unit is provided for reading or viewing (content and any obscuration elements can be placed in a frame buffer). (Patel [0184]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the masking by scrambling sensitive content and encrypting the file (Xavier [0048]) with the Patel teaching to convert scrambled data into unscrambled, decrypted, and indexed data (Patel [0392],[0130]).  Data such as the images and who has viewed them.  Patel [0184].
One would have been motivated to do so to securely store the scrambled files, but then to later provide access to readable files for employees with the appropriate access level to see the sensitive targeted areas and background areas, all while tracking which employees access the files with the database.

Regarding claim 19, the rejection of claim 1 is incorporated.  The data masking system according to claim 1, wherein
Xavier does not explicitly disclose:
the data conversion unit further has a function of designating a resolution when the second data is an image, and designating a viewing accuracy when the second data is moving images or music.
Patel teaches:  
the data conversion unit further has a function of designating a resolution (content that is configured for output to a display device) (Patel [0167]) when video) (Patel [0167]).
[Outputs video to a screen with a varying size.] (Patel [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the masking by scrambling sensitive content and encrypting the file. (Xavier [0048]) with the Patel teaching to convert scrambled data into unscrambled, decrypted, and indexed data to a screen with a varying size. (Patel [0167]).
One would have been motivated to do so to securely store the scrambled files, but then to later provide access to readable files for employees with the appropriate access level to see the sensitive targeted areas and background areas, all while saving space by varying the resolution.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xavier et. al. (US20150371049A1) hereinafter Xavier, in view of Patel et al. (US20150371613A1) hereinafter Patel, in view of Ginter et. al. (US8639625B1) hereinafter Ginter.

Regarding claim 10, the rejection of claim 8, is incorporated.  The data masking system according to claim 8, wherein
Xavier nor Patel explicitly disclose:
the third data is copied, and
the copied third data is inhibited from being output and stored in the storage unit 

Ginter teaches:
the third data (decrypted content) (Ginter Col 43: 58, 59) is copied (copying) (Ginter Col 9:19, 20), and
the copied (Ginter Col 43: 58, 59) third data (decrypted content) (Ginter Col 43: 58, 59) is inhibited (prohibits) (Ginter Col 43: 58, 59) from being output and stored in the storage unit (enable control of content use such as displaying, encrypting, decrypting, printing, copying, saving, extracting, embedding, distributing, auditing usage, etc.) (Ginter [Col 9:19, 20]).
[Decrypted data cannot be stored, saved, or extracted.] (Ginter Col 9:19, 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching which is based on scrambling sensitive content and encrypting the file (Xavier [0048]) with the Patel teaching to store masking data (Patel [0128]).  Additionally, it would have been obvious to modify the combined teachings with Ginter’s teaching to control where the private scrambled and encrypted images are stored. (Ginter Col 43: 58)
One would have been motivated to do so to constrict employees in a business to one level of access to an image variation.  Employees with one tier of access would be able to decrypt and unmask a saved file, and then to store it to see if there are specific colors or movements.  However, another level would permit an employee to decrypt the private section to review the entire file.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xavier et. al. (US20150371049A1) hereinafter Xavier in view of Patel et al. (US20150371613A1) hereinafter Patel in view of Islam et. al. (US9311501B2) hereinafter Islam.

Regarding claim 17, the rejection of claim 5 is incorporated.  The data masking system according to 5, wherein
Xavier discloses:
second masking processing (obscured layer comprises two faces) (Xavier [0048]) is performed on the data
Xavier nor Patel does not explicitly disclose:
when both or one of the encrypted data and masking data for reading or viewing is discarded, nonperiodic data is added to the data,

Islam teaches:
when both or one of the encrypted data and masking data (higher security data) (Islam Col 4:56) for reading or viewing is discarded (sectors being erased). (Islam Col 3:53), nonperiodic data is added to the data (overwrite) (Islam Col 3:51-53).
the data is subjected to data shredding processing that divides data into multiple pieces of data so that the data becomes non-reconstructable and is discarded (sectors being erased). (Islam Col 3:53).
[Data is securely overwritten with different patterns multiple times.] (Islam Col 3:51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Xavier teaching to first modify the masking by scrambling sensitive content twice (Xavier [0048]) Patel teaching to store masking data (Patel [0128]), and then to combine the teachings of Islam to securely overwrite the scrambled and encrypted data.  (Islam Col 3:51-53).
One would have been motivated to do so to provide employees in a business with different levels of access to a file.  Employees with one tier of access would be able to decrypt and unmasked a saved file and store it to see if there are specific colors or movement.  However, another level would permit a user to decrypt the private section to review the entire file.  The company will be able to verify compliance with security laws by securely overwriting of private filing that were stored based on permission levels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jevans (US20070300031A1) Memory data shredder.  The device controller may be configured to receive a shred command, overwrite the data.   The secure storage device receives multiple incorrect user codes, and then refuse to receive or allow 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE NWAWE whose telephone number is (313)446-6626.  The examiner can normally be reached on 8:30am - 5:30pm M-Th Every F 8:30am - 12:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.N./
Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497